

116 HR 798 IH: Returning Worker Accountability Act of 2019
U.S. House of Representatives
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 798IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2019Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to make the exception for returning workers permanent,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Returning Worker Accountability Act of 2019. 2.Returning worker exception made permanentSection 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended by striking who has already been counted toward the numerical limitation of paragraph (1)(B) during fiscal year 2013, 2014, or 2015 shall not again be counted toward such limitation during fiscal year 2016 and inserting shall not be counted toward the numerical limitation of paragraph (1)(B) for a fiscal year if that alien has already been counted toward such limitation during any of the 3 fiscal years immediately preceding that fiscal year.
		